DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-9 are rejected.
	Claim 10 is objected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyzen et al. (US 2017/0087485) [hereinafter Nyzen].
	With respect to claim 1, Nyzen discloses filter 100, as shown in Fig. 1, having: a screen 102 (filter element) adapted to remove at least one of a particulate or contaminate from a fluid, wherein the filter element 102 includes an interior wall defining a volume 108 (passage) having a first end and a second end, as shown in Fig. 1; and a wall 120 (container arrangement) including a channel and a non-porous outer wall in contact with the filter element 102 at the first end of the passage, as shown in Fig. 1; the container arrangement 120 adapted to capture at least one of the particulate or contaminate from the fluid (see paragraph 0020).

	With respect to claim 7, Nyzen discloses wherein the outer wall defines a chamber, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Stamey, Jr. et al. (US 7,543,711) [hereinafter Stamey].
	With respect to claim 1, Stamey discloses a filter assembly 10, as shown in Fig. 1, having: a filter element 40 adapted to remove at least one of a particulate or contaminate from a fluid, wherein the filter element 40 includes an interior wall defining a passage having a first end and a second end, as shown in Fig. 1; and a standpipe 24 (container arrangement) including a channel and a non-porous outer wall in contact with the filter element 40 at the first end of the passage, as shown in Fig. 1. 
Stamey does not state that the container arrangement is adapted to capture at least one of the particulate or contaminate from the fluid.  However, this limitation is considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the container arrangement 24 disclosed by Stamey includes all the claimed structural limitations, and therefore, it is inherent and/or obvious that it is capable of performing the intended use.

	With respect to claim 2, Stamey discloses wherein the outer wall defines an outer profile extending from the first end of the passage toward the second end of the passage, the channel defining an inner wall configured to provide a fluid tight seal with a member 76 (center post), as shown in Fig. 5.

	With respect to claim 3, Stamey discloses wherein the outer wall includes a plurality of ribs 28, as shown in Fig. 5.

	With respect to claim 4, Stamey discloses wherein the ribs 28 are radially aligned, as shown in Fig. 5.

	With respect to claim 5, Stamey discloses wherein each of the ribs 28 includes an edge defining the outer profile, as shown in Fig. 5.

	With respect to claim 6, Stamey lacks wherein the outer profile decreases from the first end toward the second end.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 7, Stamey discloses wherein the outer wall defines a chamber, as shown in Fig. 5.

	With respect to claim 8, Stamey discloses wherein the outer wall includes a plurality of ribs 28 and the chamber is between each of the ribs 28, as shown in Fig. 5.

	With respect to claim 9, Stamey discloses wherein the container arrangement 24 defines a base located at a first end and a shoulder located at a second end, wherein each of the ribs 28 extends from the base to the shoulder, as shown in Fig. 7.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 10 would be allowed because the prior art of record does not show or suggest a removable filter assembly wherein the shoulder defines an interior slot configured to retain a gasket to provide the fluid tight seal with the center post, in combination with any remaining limitations in the claim.  Stamey lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Jensen lacks a non-porous outer wall as required by amended claim 1: Nyzen and Stamey teach the new limitation of claim 1, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778